DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claims 8 and 19 (at par. 4-5 of the 01/07/2021 Office action) is withdrawn in light of applicant’s 04/08/2021 amendments.
The rejection of claims 1, 3-8 and 13-15 under 35 USC § 103 over DADEY (US 6,417,237 B1), in view of CONSTANTINIDES I (Pharm. Res. 11(10) pp. 1385-1390 (1994), as evidenced by CONSTANTINIDES II (US 2005/0079145 A1”) (at par. 6-16 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 04/08/2021 amendments as well as the reasons for allowance, discussed below.
The rejection of claim 2 under 35 USC § 103 over DADEY, in view of CONSTANTINIDES I, as evidenced by CONSTANTINIDES II, and further in view of HORST (EP 2 151 231 B1) (at par. 17-22 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 04/08/2021 amendments as well as the reasons for allowance, discussed below.
The rejection of claims 9-10 under 35 USC § 103 over DADEY, in view of CONSTANTINIDES I, as evidenced by CONSTANTINIDES II, and further in view of HINES (US 2010/0247563 A1) (at par. 23-27 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 04/08/2021 amendments as well as the reasons for allowance, discussed below.
The rejection of claims 11-12 under 35 USC § 103 over DADEY, in view of CONSTANTINIDES I, as evidenced by CONSTANTINIDES II, and further in view of LIANG (US 2005/0191343 A1) (at par. 28-32 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 04/08/2021 amendments as well as the reasons for allowance, discussed below.
The rejection of claims 16-19 under 35 USC § 103 over DADEY, in view of CONSTANTINIDES I, HINES and HORST, as evidenced by CONSTANTINIDES II (at par. 33-38 

Rejoinder
Claims 1-7 and 9-20 are allowable.  The restriction/election requirement made in the Office action dated December 16, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is DADEY (US 6,417,237 B1, Jul. 9, 2002, Publ. Jul. 9, 2002; hereinafter, “Dadey”; of record).  Dadey is directed to macromolecular drug complexes and compositions containing the same.  Dadey, title & abstract.  In this regard, Dadey teaches a self-emulsifying water-in-oil microemulsion containing CAPTEX 355 and TWEEN 80 (Dadey, col. 16, ln. 12-26, & Dadey, Table 5), whereby it is noted:
CAPTEX 355, which is disclosed by Dadey as “the oil” for “a self-emulsifying water-in-oil microemulsion” that “contains C8/C10 triglycerides having a fatty acid distribution of 55% caprylic acid (C8), 42% capric acid (C10), and 2% caproic acid (C6)” (Dadey, col. 16, ln. 11-16) relates to the “biocompatible oil” of independent claims 1 and 16;
water, which is disclosed by Dadey as the water in “a self-emulsifying water-in-oil microemulsion” (Dadey, col. 16, ln. 12-26, & Dadey, Table 5) relates to the “aqueous component” of independent claims 1 and 16; and
TWEEN 80, which is disclosed by Dadey as “polyoxyethylene (20) sorbitan monooleate” and amphiphile for “a self-emulsifying water-in-oil microemulsion” (Dadey, col. 16, ln. 11-16 & 22-23) relates to an “emulsifier having a molecular weight less than 2 kDa” of independent claims 1 and 16.
claim 1, OR “a humectant, emollient” and “(iii) a film forming agent” as required by independent claim 16, both of which are critical for obtaining a dermatological composition, WHEREAS Dadey is directed to a microemulsion of drugs such as insulin and human growth hormone, which are intended for intestinal absorption since Dadey, at col. 16, ln.’s 9-11 & 25, refers to Constantinides, P. P., et al., Formulation and Instestinal Absorption Enhancement Evaluation of Water-in-Oil Microemulsions Incorporating Medium-Chain Glycerides, Pharm. Res. 11(10) pp. 1385-1390 (1994); of record as “Constantinides I.”

Conclusion
Claims 1-7 and 9-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611